890 So. 2d 350 (2004)
Sara LAWRENCE, Appellant,
v.
Edward HERSHEY, Appellee.
No. 4D04-576.
District Court of Appeal of Florida, Fourth District.
December 15, 2004.
*351 Frank Wolland, North Miami, for appellant.
Gene Reibman, Fort Lauderdale, for appellee.
PER CURIAM.
A mother appeals the trial court's dismissal of her paternity suit in which she sought child support for her adult autistic child.[1] We affirm. The mother lacks standing in her individual capacity to pursue child support for an adult child.
"Child support is a right that belongs to the child." See Cronebaugh v. Van Dyke, Jr., 415 So. 2d 738, 741 (Fla. 5th DCA 1982). While the child is a minor, unable to enforce his own right to receive support, a parent or legal guardian may file the appropriate action to enforce such right on behalf of the minor. See id.; see also Newman v. Newman, 459 So. 2d 1129, 1130-31 (Fla. 3d DCA 1984). Generally, once the child reaches the age of majority, a parent loses standing to pursue child support.
However, Florida law provides that support may be required for an adult dependent "child who, because of mental or physical incapacity beginning prior to the child reaching majority, is unable to support herself." Brown v. Brown, 714 So. 2d 475, 477 (Fla. 5th DCA 1998) (citing Perla v. Perla, 58 So. 2d 689 (Fla.1952)). If the adult child satisfies the requirements of section 743.07(2), Florida Statutes (2004), then both parents may be responsible for support. We affirm without prejudice to the child's potential claim for support, pursuant to section 743.07(2), Florida Statutes (2004).
AFFIRMED.
GUNTHER, KLEIN and MAY, JJ., concur.
NOTES
[1]  The child was eighteen at the time of the decision although the mother filed the petition thirteen days prior to the child's eighteenth birthday.